


Exhibit 10.51










____________________________________________________

____________________________________________________










GUARANTEE AND COLLATERAL AGREEMENT




dated as of June 13, 2011




among




MILLER ENERGY RESOURCES, INC.




and




THE OTHER PARTIES HERETO,

as Grantors,




and




GUGGENHEIM CORPORATE FUNDING, LLC

as Administrative Agent







____________________________________________________

____________________________________________________













--------------------------------------------------------------------------------




TABLE OF CONTENTS




Section 1

Definitions

1

Section 2

Guarantee

5

2.1

Guarantee

5

2.2

Right of Contribution

6

2.3

No Subrogation

7

2.4

Guarantee Absolute and Unconditional

7

2.5

Waivers and Acknowledgments

9

2.6

Reinstatement

9

2.7

Payments

10

2.8

Subordination

10

Section 3

Grant of Security Interest

10

Section 4

Representations and Warranties

10

4.1

Title; No Other Liens

10

4.2

Perfected First Priority Liens

10

4.3

Grantor Information

11

4.4

Collateral Locations

11

4.5

Certain Property

11

4.6

Investment Property

12

4.7

Receivables

12

4.8

Intellectual Property

13

4.9

Securities Accounts, Commodities Accounts and Deposit Accounts

13

4.10

Letters of Credit

14

Section 5

Covenants

14

5.1

Delivery and Control of Instruments, Investment Property, Certificated
Securities, Letter-of-Credit Rights and Chattel Paper

14

5.2

Maintenance of Perfected Security Interest; Further Documentation

15

5.3

Changes in Locations; Name; Jurisdiction of Incorporation; Etc

16

5.4

Notices

17

5.5

Investment Property

17

5.6

Receivables

18

5.7

Intellectual Property

18




i

--------------------------------------------------------------------------------




5.8

Equipment

20

5.9

Commercial Tort Claims

21

Section 6

Remedial Provisions

21

6.1

Certain Matters Relating to Receivables

21

6.2

Communications with Obligors; Grantors Remain Liable

22

6.3

Investment Property

22

6.4

Proceeds to be Turned Over To the Administrative Agent

23

6.5

Application of Proceeds

23

6.6

Code and Other Remedies

24

6.7

Registration Rights

24

6.8

Waiver; Deficiency

25

Section 7

Administrative Agent

25

7.1

Agent's Appointment as Attorney-in-Fact, etc

26

7.2

Duty of the Administrative Agent

27

7.3

Photocopy of this Agreement

28

7.4

Authority of the Administrative Agent

28

Section 8

Miscellaneous

28

8.1

Amendments in Writing

28

8.2

Notices

28

8.3

Security Interest Absolute

28

8.4

Survival of Agreement

28

8.5

No Waiver by Course of Conduct; Cumulative Remedies

29

8.6

EXPENSES AND INDEMNIFICATION

29

8.7

Successors and Assigns

30

8.8

Set-Off

30

8.9

Counterparts

31

8.10

Severability

31

8.11

Headings

31

8.12

Governing Law

31

8.13

Submission To Jurisdiction

31

8.14

Acknowledgements

31

8.15

Additional Grantors

32

8.16

Releases

32




ii

--------------------------------------------------------------------------------




8.17

Reinstatement

33

8.18

WAIVER OF JURY TRIAL

33

8.19

WAIVER OF CONSEQUENTIAL DAMAGES; ETC

33

8.20

INTEGRATION

33




iii

--------------------------------------------------------------------------------




SCHEDULES




Schedule 1

Investment Property

Schedule 2

Filings and Perfection

Schedule 3

Grantor Information

Schedule 4

Collateral Locations; Collateral in Possession

 

of Lessor, Bailee, Consignee or Warehouseman

Schedule 5

Vessels, Aircraft, Vehicles and Other Equipment

 

Subject to Certificate of Title Statutes

Schedule 6

Intellectual Property

Schedule 7

Securities Accounts, Commodity Accounts and Deposit Accounts

Schedule 8

Commercial Tort Claims

Schedule 9

Letters of Credit

Schedule 10

Drilling Rigs




ANNEX




Annex I

Form of Joinder to Guarantee and Collateral Agreement




iv

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT




GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 13, 2011, made by MILLER
ENERGY RESOURCES, INC., a Tennessee corporation (the “Borrower”) and each
Subsidiary of the Borrower signatory hereto (together with Borrower and any
other Person that becomes a party hereto as provided herein, each, a “Grantor”
and collectively, the “Grantors”), in favor of Guggenheim Corporate Funding,
LLC, as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders.




RECITALS




A.        Borrower has entered into a Loan Agreement dated as of June 13, 2011
with certain lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent (said Loan Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, being the “Loan
Agreement”);




B.        Pursuant to the Loan Agreement, the Lenders have severally agreed to
make certain term loans to the Borrower upon the terms and subject to the
conditions set forth therein;




C.        Each Grantor (other than the Borrower) is a direct or indirect
Subsidiary of the Borrower;




D.        The proceeds of the Loans under the Loan Agreement may be used in part
to enable the Borrower to make valuable transfers to one or more of the other
Grantors in connection with the operation of their respective businesses;




E.        The Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the Loans under the Loan Agreement; and




F.        It is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Loan Agreement that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent for the benefit of the Secured Parties;




NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Loan Agreement and to
induce the Lenders to make their respective Loans to the Borrower thereunder and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Grantor hereby agrees with the Administrative
Agent, for the benefit of the Secured Parties, as follows:




Section 1         Definitions.




1.1      Unless otherwise defined herein, terms defined in the Loan Agreement
and used herein shall have the meanings given to them in the Loan Agreement, and
the following terms are used herein as defined in the UCC:  Accounts,
As-extracted collateral, Certificated Security, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel




-1-

--------------------------------------------------------------------------------




Paper, Equipment, Farm Products, Fixtures, Goods, Health-Care-Insurance
Receivables, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.




1.2       When used herein the following terms shall have the following
meanings:




“Administrative Agent” has the meaning set forth in the preamble hereto.




“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.




“Alaska Receivable” means any right of any Grantor to receive payment from the
State of Alaska pursuant to Alaska Statute §43.20.043.




“Assigned Agreements” means each of the Material Contracts as defined in the
Loan Agreement.

“Borrower” has the meaning set forth in the preamble hereto.




“Collateral” means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor's Accounts, Chattel Paper (including Electronic Chattel Paper), Deposit
Accounts, Documents, Equipment (including, without limitation, the Platform Rig
and the other drilling rigs set forth on Schedule 10), Farm Products, Fixtures,
General Intangibles, Goods, Health-Care-Insurance-Receivables, Instruments,
Intellectual Property, Inventory, Investment Property, Letter-of-Credit Rights,
Supporting Obligations, Identified Claims and money, (b) all books and records
pertaining to any of the foregoing, (c) all Proceeds and products of any of the
foregoing and (d) all collateral security and guarantees given by any Person
with respect to any of the foregoing; provided, that the Collateral shall not
include the Excluded Property.  Where the context requires, terms relating to
the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor's Collateral or the relevant part thereof.




“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 6, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.




“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 6, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.




“Excluded Issuer” means each of (a) Miller Energy Income 2009-A, LP, a Delaware
limited partnership, (b) Pellissippi Pointe, L.L.C., a Tennesee limited
liability company and (c)

Pellissippi Pointe II, LLC, a Tennessee limited liability company.




-2-

--------------------------------------------------------------------------------




“Excluded Property” means, with respect to any Grantor, (a) “intent-to-use”
Trademarks until such time as such Grantor begins to use such Trademarks,
(b) any item of General Intangibles that is now or hereafter held by such
Grantor but only to the extent that such item of General Intangibles (or any
agreement evidencing such item of General Intangibles) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than such
Grantor or any of its Affiliates) to, the creation, attachment or perfection of
the security interest granted herein, and any such restriction, prohibition
and/or requirement of consent is effective and enforceable under applicable law
and is not rendered ineffective by applicable law (including, without
limitation, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC), (c)
the Stock of any Excluded Issuer that is now owned or hereafter acquired by such
Grantor, and (d) so long as the Miller 2009 Loan Documents are in effect, any
portion of the Miller 2009 Collateral that is now owned or hereafter acquired by
such Grantor; provided, however, that (x) Excluded Property shall not include
any Proceeds of any item of General Intangibles, and (y) any item of General
Intangibles that at any time ceases to satisfy the criteria for Excluded
Property (whether as a result of the applicable Grantor obtaining any necessary
consent, any change in any rule of law, statute or regulation, or otherwise),
shall no longer be Excluded Property.




“General Intangibles” means all “general intangibles” as such term is defined in
Section 9–102 of the UCC and, in any event, including with respect to any
Grantor, all contracts (including all Assigned Agreements and Hedging
Agreements), agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same from time to time may be amended, supplemented
or otherwise modified, including, without limitation, (a) all rights of such
Grantor to receive monies due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder.




“Grantor” and “Grantors” has the meaning set forth in the preamble hereto.




“Guarantors” means the collective reference to Borrower (with respect to Secured
Obligations of the other Grantors) and each other Grantor.




“Identified Claims” means the Commercial Tort Claims described on Schedule 8 as
such schedule may be supplemented from time to time.




“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.




“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.




-3-

--------------------------------------------------------------------------------




“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC (other than the
Stock of any Foreign Subsidiary excluded from the definition of Pledged Equity),
(b) all “financial assets” as such term is defined in Section 8-102(a)(9) of the
UCC, and (c) whether or not constituting “investment property” as so defined,
all Pledged Notes and all Pledged Equity.




“Issuers” means the collective reference to each issuer of any Investment
Property (other than, for the avoidance of doubt, any Excluded Issuer).




“Lenders” has the meaning set forth in the Recitals hereto.




“Loan Agreement” has the meaning set forth in the Recitals hereto.




“Material Intellectual Property” means (a) any Intellectual Property registered,
issued or subject to an application for registration or issuance with the United
States Patent and Trademark Office or the United States Copyright Office or is
registered, issued or subject to an application for registration or issuance in
any similar office or agency within or outside the United States, and (b) any
unregistered Intellectual Property that is material to the use and operation of
any of the Collateral or the business, prospects, operations, results of
operations or condition (financial or otherwise) of any Grantor.




“Paid in Full” means the payment in full in cash of all Secured Obligations
and the termination or expiration of all Commitments.




“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
Schedule 6, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 6, and (c) all
rights to obtain any reissues or extensions of the foregoing.




“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 6.




“Pledged Equity” means the Stock listed on Schedule 1, together with any other
Stock, certificates, options or rights of any nature whatsoever in respect of
the Stock of any Person that may be issued or granted to, or held by, any
Grantor; provided that in no event shall more than 65% of the voting Stock of
any Foreign Subsidiary constitute Pledged Equity.




“Pledged Notes” means all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than (a) promissory notes issued
in connection with extensions of trade credit by any Grantor in the ordinary
course of business and (b) any individual promissory note which is less than
$100,000 in principal amount, up to an aggregate of $250,000 for all such
promissory notes excluded under this clause (b)).




-4-

--------------------------------------------------------------------------------




“Proceeds” means all “proceeds” as such term is defined in Section 9–102 of the
UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.




“Receivable” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Property, together with all
rights of the Grantors, if any, in any goods or other property giving rise to
such right to payment and all supporting obligations related thereto.




“Secured Obligations” means all Obligations as defined in the Loan Agreement.




“Secured Party” means the Administrative Agent, any Lender and any other holder
of Secured Obligations.




“Securities Act” means the Securities Act of 1933, as amended.




“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 6, and (b) the right to
obtain all renewals thereof.




“Trademark Licenses” means, collectively, each agreement, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, including any of the foregoing referred to in Schedule 6.




“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.




Section 2          Guarantee.




2.1       Guarantee.




(a)        Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent and the other Secured
Parties and their respective successors, endorsees, transferees and assigns, the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all of the Secured Obligations
(including, without limitation, any and all extensions, modifications,




-5-

--------------------------------------------------------------------------------




substitutions, increases, restructurings, amendments, restatements, and/or
renewals of any or all of the Secured Obligations).  Each Guarantor is and shall
be liable hereunder as a primary obligor and not as a surety.




(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).




(c)       Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of any Secured Party hereunder.




(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until all of the Secured Obligations shall have been Paid in Full.




(e)        No payment made by Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Secured
Obligations are Paid in Full.




(f)        If acceleration of the time for payment of any amount payable by the
Borrower under any Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of such Loan Document shall nonetheless be payable
by each Guarantor hereunder forthwith on demand by the Administrative Agent.




2.2       Right of Contribution.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Agreement.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Agreement that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantors’ Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amount with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors in respect of the Secured Obligations.  “Fair Share Shortfall” means,
with




-6-

--------------------------------------------------------------------------------




respect to a Contributing Guarantor as of any date of determination, the excess,
if any, of the Fair Share of such Contributing Guarantor over the Aggregate
Payments of such Contributing Guarantor.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Agreement that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law.
 “Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (a) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Agreement (including pursuant to this Section 2.2)
minus (b) the aggregate amount of all payments received on or before such date
by such Contributing Guarantor from all other Contributing Guarantors as
contributions under this Section 2.2.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  Each Guarantor's
right of contribution shall be subject to the terms and conditions of Section
2.3.  The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent or any
other Secured Party, and each Guarantor shall remain liable to the
Administrative Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.  This Section 2.2 is for the benefit of
the Administrative Agent, the other Secured Parties and the Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.




2.3       No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against Borrower or any other Guarantor or any collateral security
or guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all of the Secured Obligations are Paid in Full.  If any amount
shall be paid to any Guarantor on account of such subrogation, contribution,
indemnification or reimbursement rights at any time when all of the Secured
Obligations shall not have been Paid in Full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in a manner that is consistent with
the terms of the Loan Agreement.




2.4       Guarantee Absolute and Unconditional.  Each Guarantor guarantees that
the Secured Obligations will be paid and performed strictly in accordance with
their respective terms.  Each Guarantor agrees that its guarantee hereunder
constitutes a guaranty of payment and performance when due and not of
collection, and waives any right to require that any resort be made by the
Administrative Agent or the Secured Parties to any of the Collateral, any other
Person or any other security.  The obligations of each Guarantor under or in
respect of this guarantee are independent of the Secured Obligations of any
other Guarantor or any obligations of any other Person, and a separate action or
actions may be brought and prosecuted against each




-7-

--------------------------------------------------------------------------------




Guarantor to enforce its guarantee hereunder, irrespective of whether any action
is brought against the Borrower, any other Guarantor or any other Person or
whether the Borrower, any other Guarantor or any other Person is joined in any
such action or actions.  The liability of each Guarantor under its guarantee
hereunder shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby unconditionally and irrevocably waives any and all
defenses and counterclaims it may now have or hereafter acquire in any way
relating to, any or all of the following:




(a)        any lack of validity or enforceability of any of the Secured
Obligations, any Loan Document or any agreement, document or instrument relating
thereto;




(b)        any extension or change in the time, manner or place of payment of,
or in any other term or provision of, all or any of the Secured Obligations, or
any other amendment, modification or waiver of or any consent to departure from
any Loan Document or any other agreement, document or instrument evidencing,
securing or otherwise relating to any of the Secured Obligations, including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to the Borrower or otherwise;




(c)        any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Secured
Obligations;




(d)        the existence of any claim, set-off, recoupment, defense or other
right that any other Guarantor, the Borrower or any other Person may have
against any Person, including, without limitation, any Secured Party;




(e)        any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other assets of any Loan Party or any of
its Subsidiaries;




(f)        any change, restructuring or termination of the corporate or other
organizational structure, ownership or existence of any Loan Party or any of its
Subsidiaries;




(g)        any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or other Person liable for any of the
Secured Obligations, or their assets or any resulting release or discharge of
any obligation of any Loan Party, or any other guarantor of or other Person
liable for any of the Secured Obligations;




(h)        any failure of any Secured Party to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower or any other
Loan Party now or hereafter known to such Secured Party;




(i)         the failure of any other Person to execute or deliver this Agreement
or any other guaranty or agreement, or the release or reduction of liability of
any Guarantor or other guarantor, surety or obligor with respect to the Secured
Obligations or any part thereof; or




-8-

--------------------------------------------------------------------------------




(j)        any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety (other than the
Secured Obligations being Paid in Full).




2.5       Waivers and Acknowledgments.




(a)        Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, notice of default, notice of
acceleration, notice of intent to accelerate, protest or dishonor, notice of the
existence or creation of any or all of the Secured Obligations, and any other
notice with respect to any of the Secured Obligations and the guarantee
contained in this Section 2 and any requirement that any Secured Party protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against the Borrower, any other Guarantor, any
other Person, any Collateral, or any other security.




(b)        Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke its guarantee hereunder and acknowledges that its guarantee
hereunder is continuing in nature and applies to all of the Obligations, whether
existing now or in the future.




(c)        Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against the Borrower, any other Guarantor, any other
guarantor or any other Person or any Collateral or other security and (ii) any
defense based on any right of set-off, recoupment, or counterclaim against or in
respect of the Obligations of such Guarantor hereunder.




(d)        Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of any Secured Party to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Loan Party or any of its
respective Subsidiaries now or hereafter known by such Secured Party.




(e)        Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that its guarantee hereunder and its other agreements herein are
knowingly made in contemplation of such benefits.




2.6       Reinstatement.  The guarantee contained in this Article II shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
other Loan Party, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any other Loan Party or any substantial part of its property, or otherwise, all
as though such payments had not been made.




-9-

--------------------------------------------------------------------------------




2.7       Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent, without set-off or counterclaim, in
Dollars to the Administrative Agent Account.




2.8       Subordination.  Without limiting the rights of the Administrative
Agent and the other Secured Parties under any other agreement, any liabilities
owed by any Guarantor to any other Guarantor in connection with any extension of
credit or financial accommodation by any Guarantor to or for the account of any
other Guarantor, including but not limited to interest accruing at the agreed
contract rate after the commencement of a bankruptcy or similar proceeding, are
hereby subordinated to the Secured Obligations, and such liabilities of the
Guarantors to any other Guarantor, if the Administrative Agent so requests,
shall be collected, enforced and received by any Guarantor as trustee for the
Administrative Agent and shall be paid over to the Administrative Agent on
account of the Secured Obligations but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Agreement.




Section 3         Grant of Security Interest.  Each Grantor hereby pledges,
assigns and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a security interest in and lien on all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.  Without limiting the foregoing, this
Agreement secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed to the Secured Parties but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.




Section 4         Representations and Warranties.  To induce the Administrative
Agent and the Lenders to enter into the Loan Agreement and to induce the Lenders
to make the Loans to the Borrower thereunder, each Grantor jointly and severally
hereby represents and warrants to the Administrative Agent and each Lender that:




4.1       Title; No Other Liens.  Except for Permitted Liens, the Grantors own
each item of the Collateral free and clear of any and all Liens or claims of
others.  No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
filings evidencing Permitted Liens and filings for which termination statements
have been delivered to the Administrative Agent.




4.2       Perfected First Priority Liens.




(a)       This Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Collateral described herein and Proceeds thereof, and (i) when UCC-1
financing statements are filed in the offices specified in Schedule 2 naming the
Grantors as debtor and covering the Collateral described therein, (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
described herein with respect to which a security interest may be perfected only
by possession or control, and (iii) when security agreement(s) are filed in the
U.S. Patent and Trademark Office and the U.S. Copyright Office with respect to
any Material Intellectual Property, the Liens created by this Agreement shall
constitute fully perfected Liens on, and




-10-

--------------------------------------------------------------------------------




security interests in, all right, title and interest of the Grantors in the
Collateral (other than fixtures, vehicles and aircraft) and the Proceeds
thereof, as security for the Secured Obligations.




(b)       Without limiting the foregoing, each Grantor has taken all actions
necessary or desirable, including without limitation those specified in Section
5.1 to:  (i) establish the Administrative Agent's “control” (within the meanings
of Sections 8–106 and 9–106 of the UCC) over any portion of the Investment
Property of such Grantor constituting certificated securities, uncertificated
securities, securities accounts, security entitlements, or commodity accounts or
commodity contracts, and (ii) establish the Administrative Agent's “control”
(within the meaning of Section 9.104 of the UCC) over all Deposit Accounts of
such Grantor to the extent required pursuant to Section 6.17 of the Loan
Agreement.




4.3       Grantor Information.  




(a)        On the date hereof, Schedule 3 sets forth (a) each Grantor's
jurisdiction of organization and type of organization, (b) the location of each
Grantor's chief executive office or sole place of business, (c) each Grantor's
exact legal name as it appears on its Governing Documents, (d) each Grantor's
federal employer identification number, and (e) each Grantor's organizational
identification number.




(b)        Such Grantor's exact legal name is set forth on Schedule 3 and such
Grantor has not conducted business in the last five (5) years, and does not
conduct business, under any other name (including any trade-name or fictitious
business name) except for those names listed on Schedule 3.




(c)        Except as provided in Schedule 3, such Grantor has not changed its
name, jurisdiction of organization, organizational identification number, type
of organization, federal employer identification number, chief executive office
or sole place of business or its organizational structure in any way (e.g., by
merger, consolidation, change in organizational form or otherwise) within the
past five (5) years.




(d)        Such Grantor has not within the last five (5) years become bound
(whether by merger or otherwise) as a debtor under a security agreement entered
into by another Person, which has not been terminated other than security
agreements identified on Schedule 3.




4.4        Collateral Locations.  Schedule 4 sets forth (a) the chief executive
office of each Grantor, (b) all locations where all Inventory and the Equipment
owned by each Grantor is kept, except with respect to Inventory and Equipment
(i) deployed in the field and being utilized by the Grantors in the ordinary
course of business, (ii) in transit, (iii) out for repair or refurbishment, (iv)
with a fair market value of less than $25,000 which may be located at other
locations within the United States or (v) in the case of Inventory consisting of
As-extracted collateral, stored adjacent to wells operated by such Grantor, and
(c) whether each such Collateral location and place of business (including each
Grantor's chief executive office) is owned or leased (and if leased, specifies
the complete name and notice address of each lessor).  No Collateral is located
outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as indicated on Schedule 4.




4.5        Certain Property.  None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health-Care-Insurance Receivables or
(c) except as set forth on Schedule




-11-

--------------------------------------------------------------------------------




5, vessels, aircraft, vehicles or any other property subject to any certificate
of title or other registration statute of the United States, any State or other
jurisdiction.




4.6        Investment Property.




(a)        The Pledged Equity pledged by each Grantor hereunder constitutes all
the issued and outstanding Stock of each Issuer owned by such Grantor or, in the
case of any Foreign Subsidiary, 65% of all voting Stock of such Foreign
Subsidiary.




(b)        All of the Pledged Equity has been duly and validly issued and is
fully paid and nonassessable.




(c)        Each of the Intercompany Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, and to such Grantor’s
knowledge, each of the other Pledged Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, in each case,
enforceable in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).




(d)        Schedule 1 lists all Investment Property owned by each Grantor.  Each
Grantor is the record and beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and, in the case of Investment Property which
does not constitute Pledged Equity or Pledged Notes, for Permitted Liens, and
there are no outstanding preemptive rights, warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Investment Property pledged hereunder.




(e)        Without limiting the generality of Section 4.6(d), no consent of any
Person, including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Administrative Agent hereunder
in any Pledged Equity or the exercise by the Administrative Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.




4.7       Receivables.




(a)        Each Receivable (other than the Alaska Receivable and any Receivable
having a value less than $50,000) (i) is and will be the legal, valid and
binding obligation of the account debtor in respect thereof, (ii) is and will be
enforceable in accordance with its terms, (iii) is and will not be subject to
any setoffs, defenses, taxes or counterclaims (except with respect to disputes,
refunds, returns, discounts and allowances in the ordinary course of business)




(b)        Each Receivable is and will be in compliance with all Legal
Requirements.




-12-

--------------------------------------------------------------------------------




(c)        No amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent (if required by Section 5.1).




(d)        No obligor on any Receivable (other than the Alaska Receivable)
having a value in excess of $50,000, either individually or in the aggregate, is
a Governmental Authority.




(e)        The amounts represented by such Grantor to the Administrative Agent
and the other Secured Parties from time to time as owing to such Grantor in
respect of the Receivables (to the extent such representations are required by
any of the Loan Documents) will be accurate as of the date or dates such
representations are made.




4.8       Intellectual Property.




(a)        Schedule 6 lists all Material Intellectual Property owned by each
Grantor in its own name on the date hereof.




(b)        All Material Intellectual Property owned by any Grantor is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to such
Grantor's knowledge, does not infringe the intellectual property rights of any
other Person.




(c)        Except as set forth in Schedule 6, none of the Intellectual Property
is the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor.




(d)        No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
any Grantor's rights in, any Material Intellectual Property owned by any
Grantor.




(e)        No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened (i) seeking to limit, cancel or question the validity of any
Material Intellectual Property or any Grantor's ownership interest therein, or
(ii) which, if adversely determined, would adversely affect the value of any
Material Intellectual Property.




(f)        Each Grantor owns and possesses or has a license or other right to
use all Intellectual Property as is necessary for the conduct of the businesses
of such Grantor, without any infringement upon rights of others which could
reasonably be expected to have a Material Adverse Change.




4.9       Securities Accounts, Commodities Accounts and Deposit Accounts.  




(a)        Schedule 7 sets forth under the heading “Securities Accounts” and
“Commodities Accounts”, respectively, all of the securities accounts and
commodities accounts in which each Grantor has an interest.  Each Grantor is the
sole entitlement holder of each such securities account and commodity account,
and such Grantor has not consented, to, and is not otherwise aware of, any
Person (other than the Administrative Agent pursuant hereto) having “control”
(within the meanings of Sections 8.106 and 9.106 of the UCC) over, or any other
interest in or claim against, any such securities account or commodity account
or securities or other property credited thereto.




-13-

--------------------------------------------------------------------------------




(b)       Schedule 7 sets forth under the headings “Deposit Accounts” all of the
Deposit Accounts  in which each Grantor has an interest.  Each Grantor is the
sole account holder of each such deposit account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent pursuant hereto) having either sole dominion and control
(within the meaning of common law) or “control” (within the meanings of Section
9.104 of the UCC) over, or any other interest in or claim against, any such
Deposit Account or any money or other property deposited therein.




4.10     Letters of Credit.  Such Grantor is not a beneficiary or assignee under
any letter of credit, other than the letters of credit described in Schedule 9.




Section 5          Covenants.




Each Grantor covenants and agrees with the Administrative Agent and each Lender
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:




5.1       Delivery and Control of Instruments, Investment Property, Certificated
Securities, Letter-of-Credit Rights and Chattel Paper.  




(a)        If any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper (in the case of Instruments
and Chattel Paper exceeding $100,000 in value on an individual basis or $250,000
in the aggregate for all such Instruments and Chattel Paper), such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement and in
the case of Electronic Chattel Paper, the applicable Grantor shall cause the
Administrative Agent to have control thereof within the meaning set forth in
Section 9–105 of the UCC.  




(b)        If any of the Collateral is or shall become evidenced or represented
by an uncertificated security, such Grantor shall immediately cause (or in the
case of an Issuer that is not a Subsidiary of the Borrower, use commercially
reasonable efforts acting in good faith to cause) the Issuer thereof either (i)
to register the Administrative Agent as the registered owner of such
uncertificated security, upon original issue or registration of transfer or (ii)
to agree in writing with such Grantor and the Administrative Agent that such
Issuer will comply with instructions with respect to such uncertificated
security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance satisfactory to the
Administrative Agent.




(c)        With respect to any Investment Property of such Grantor consisting of
a securities account or security entitlement, such Grantor shall enter into, and
shall cause the securities intermediary maintaining such securities account or
security entitlement to enter into, a control agreement with the Administrative
Agent in form and substance satisfactory to the Administrative Agent pursuant to
which such securities intermediary shall agree to comply with the entitlement
orders and other instructions originated by the Administrative Agent without
further consent of such Grantor.




(d)        With respect to any Investment Property of such Grantor consisting of
a commodity account or commodity contract, such Grantor shall enter into, and
shall cause the




-14-

--------------------------------------------------------------------------------




commodity intermediary maintaining such commodity account or commodity contract
to enter into, a control agreement with the Administrative Agent in form and
substance satisfactory to the Administrative Agent pursuant to which such
commodity intermediary shall agree to comply with the Administrative Agent's
instructions to apply any value distributed on account of any commodity contract
carried in the commodity account or other directions concerning the commodity
account originated by the Administrative Agent, in each case without further
consent by such Grantor.




(e)        With respect to each Deposit Account of such Grantor and to the
extent required pursuant to Section 6.17 of the Loan Agreement, such Grantor
shall enter into, and shall cause the bank maintaining such Deposit Account to
enter into, a control agreement with the Administrative Agent in form and
substance satisfactory to the Administrative Agent pursuant to which such bank
shall agree to comply with instructions originated by the Administrative Agent
directing the disposition of funds in such deposit account without further
consent by such Grantor.




(f)        With respect to any Letter-of-Credit Rights of such Grantor in which
the related letter of credit has a face amount in excess of $250,000, such
Grantor shall use commercially reasonable efforts acting in good faith to obtain
the consent of the issuer thereof and any nominated Person thereon to the
assignment of the proceeds of the related letter of credit to the Administrative
Agent in accordance with Section 5–114(c) of the UCC, such consent to be in form
and substance satisfactory to the Administrative Agent.




5.2       Maintenance of Perfected Security Interest; Further Documentation.




(a)        Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.




(b)        Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
and other assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
such detail as the Administrative Agent may reasonably specify.




(c)        At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole cost and expense of such Grantor, such
Grantor will promptly and duly authorize, execute and deliver, and have
recorded, all further instruments and documents and take all further actions as
may be necessary or that the Administrative Agent may reasonably request for the
purpose of perfecting or protecting the assignments and security interests
granted hereunder and obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, (i) executing and filing any financing or continuation statements
under the UCC (or other similar laws) in effect in any jurisdiction with respect
to the security interests created hereby, (ii) in the case of Investment
Property, Deposit Accounts, Electronic Chattel Paper and Letter-of-Credit Rights
and any other relevant Collateral, taking any actions reasonably necessary to
enable the Administrative Agent to obtain “control” (within the meaning of the
applicable UCC) with respect thereto, in each case pursuant to documents in form
and substance satisfactory to the Administrative Agent, (iii) using




-15-

--------------------------------------------------------------------------------




commercially reasonable efforts acting in good faith to obtain waivers from
mortgagees, lessors, landlords, warehousemen, and repairmen in form and
substance satisfactory to the Administrative Agent, (iv)  if requested by the
Administrative Agent, delivering, to the extent permitted by law, any original
motor vehicle certificates of title received by such Grantor from the applicable
secretary of state or other Governmental Authority after information reflecting
the Administrative Agent's security interest has been recorded therein, and (v)
if requested by the Administrative Agent, executing and delivering any mortgages
or other security agreements covering any aircraft owned by such Grantor.




(d)        Each Grantor authorizes the Administrative Agent to, at any time and
from time to time, file financing statements, continuation statements, and
amendments thereto that describe the Collateral (including describing the
Collateral as “all assets” of each Grantor, or words of similar effect), and
which contain any other information required pursuant to the UCC for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment, and each Grantor agrees to furnish any such information
to the Administrative Agent promptly upon request.  Any such financing
statement, continuation statement, or amendment may be signed (to the extent
signature of a Grantor is required under applicable law) by the Administrative
Agent on behalf of any Grantor and may be filed at any time in any jurisdiction.




(e)        Each Grantor shall, at any time and from time and to time, take such
steps as the Administrative Agent may reasonably request for the Administrative
Agent (i) to obtain an acknowledgement, in form and substance reasonably
satisfactory to the Administrative Agent, of any bailee having possession of
Collateral having a value in excess of $250,000 (in the aggregate for all
Grantors), stating that the bailee holds such Collateral for the Administrative
Agent and (ii) to otherwise insure the continued perfection and priority of the
Administrative Agent's security interest in any of the Collateral and of the
preservation of its rights therein.




5.3        Changes in Locations; Name; Jurisdiction of Incorporation; Etc.  




(a)        Such Grantor will not, except upon thirty (30) days’ prior written
notice to the Administrative Agent and taking all action required by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:




(i)        change its name, organizational identification number, federal
taxpayer identification number, or the location of its chief executive office or
sole place of business from that referred to in Schedule 3; or




(ii)       change its type of organization or jurisdiction of organization.




(b)        Such Grantor will not, except upon prior written notice to the
Administrative Agent, permit any of the Inventory or Equipment (other than
Inventory or Equipment (i) deployed in the field and being utilized by the
Grantors in the ordinary course of business, (ii) in transit, (iii) out for
repair or refurbishment, (iv) with a fair market value of less than $25,000 or
(v) in the case of Inventory consisting of As-extracted collateral, stored
adjacent to wells operated by such Grantor) to be kept at a location other than
those listed on Schedule 4 or otherwise identified to the Administrative Agent
in writing.




-16-

--------------------------------------------------------------------------------




5.4        Notices.  Such Grantor will advise the Administrative Agent promptly,
in reasonable detail, of:




(a)        any Lien (other than Permitted Liens) on any of the Collateral which
would adversely affect the ability of the Administrative Agent to exercise any
of its remedies hereunder; and




(b)        the occurrence of any other event which could reasonably be expected
to have a Material Adverse Change.




5.5        Investment Property.




(a)         If such Grantor shall become entitled to receive or shall receive
any certificate, warrant, option or rights in respect of the Stock of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any of the Pledged Equity, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Administrative Agent, hold the
same in trust for the Administrative Agent and deliver the same (or document
evidencing the same) forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated instrument of transfer covering such
certificate duly executed in blank by such Grantor, to be held by the
Administrative Agent, subject to the terms hereof, as additional Collateral for
the Secured Obligations.  Upon the occurrence and during the continuance of an
Event of Default, (i) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
the Administrative Agent to be held, at the Administrative Agent’s option,
either by it hereunder as additional Collateral for the Secured Obligations or
applied to the Secured Obligations as provided in Section 6.5, and (ii) in case
any distribution of capital shall be made on or in respect of any Investment
Property or any property shall be distributed upon or with respect to any
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall be delivered to the Administrative Agent to be held, at the
Administrative Agent's option, either by it hereunder as additional Collateral
for the Secured Obligations or applied to the Secured Obligations as provided in
Section 6.5.  Upon the occurrence and during the continuance of an Event of
Default, if any sums of money or property so paid or distributed in respect of
any Investment Property shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Grantor, as additional Collateral for the Secured
Obligations.




(b)        Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Stock of any nature or to issue any other securities or
interests convertible into or granting the right to purchase or exchange for any
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof except pursuant to a transaction which is permitted
by the Loan Agreement, (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for Permitted
Liens, or (iv) except to the extent permitted by the Loan Agreement, enter into
any agreement or undertaking restricting the right or ability of such




-17-

--------------------------------------------------------------------------------




Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.




(c)        In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section
5.5(a) with respect to the Investment Property issued by it and (iii) the terms
of Sections 6.3(c) and 6.7 shall apply to such Grantor with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 regarding
the Investment Property issued by it.  In addition, each Grantor which is either
an Issuer or an owner of any Investment Property consents to the grant by each
other Grantor of the security interest hereunder in favor of the Administrative
Agent and to the transfer of any Investment Property to the Administrative Agent
or its nominee upon the occurrence or during the continuation of an Event of
Default and to the substitution of the Administrative Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Investment Property.




(d)        Without the prior written consent of the Administrative Agent, such
Grantor shall not vote to enable, consent to or take any other action to:
(i) amend, terminate or waive any default under or breach of any terms of any
Governing Document in any way that adversely affects the validity, perfection or
priority of the Administrative Agent’s security interest hereunder, or (ii)
cause or, to the fullest extent possible, permit any Issuer of any Pledged
Equity that is not securities (for purposes of Article 8 of the UCC) on the date
hereof (or, if such Pledged Equity is owned or acquired by such Grantor after
the date hereof, then on such date of acquisition) to elect or otherwise take
any action that would cause such Pledged Equity to be treated as securities for
purposes of Article 8 of the UCC.




5.6       Receivables.




(a)        Other than in the ordinary course of business or with respect to
Receivables in amounts which are not material to the business of the Grantors,
taken as a whole, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.




(b)        Such Grantor shall keep and maintain at its own cost and expense
satisfactory and substantially complete records of the Receivables, including,
but not limited to, substantially complete records of all payments received and
all credits granted on the Receivables.




5.7       Intellectual Property.




(a)        Such Grantor (either itself or through licensees) will (i) not adopt
or use any mark that is Material Intellectual Property which is confusingly
similar or a colorable imitation of any Trademark unless the Administrative
Agent, for the ratable benefit of Lenders, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (ii) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any




-18-

--------------------------------------------------------------------------------




Trademark that constitutes Material Intellectual Property may become invalidated
or impaired in any material respects.




(b)        Such Grantor (either itself or through licensees) will not do any
act, or knowingly omit to do any act, whereby any Material Intellectual Property
may lapse or become forfeited, abandoned or dedicated to the public, or
unenforceable.




(c)        Such Grantor (either itself or through licensees) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any portion of any Copyright that constitutes Material
Intellectual Property may become invalidated or otherwise impaired in any
material respects.  Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of the Copyrights that constitute
Material Intellectual Property may fall into the public domain.




(d)        Such Grantor (either itself or through licensees) will not use or
permit any Intellectual Property to infringe the intellectual property rights of
any other Person, except for any infringement that could not reasonably be
expected to result in a Material Adverse Change.




(e)        Such Grantor will notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, abandoned or dedicated
to the public, invalid or unenforceable, or of any material adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Grantor's ownership of, or the validity or
enforceability of, any Material Intellectual Property or such Grantor's right to
register the same or to own and maintain the same.




(f)        Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Borrower pursuant to Section 6.1 of the Loan
Agreement.  Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s security interest in any Copyright, Patent
or Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.




(g)        Such Grantor will take all reasonable and necessary steps to maintain
and pursue each application it filed with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof and to maintain each
registration of all Material Intellectual Property owned by it that is currently
or later becomes registered Intellectual Property.




(h)        In the event that any Material Intellectual Property is infringed
upon or misappropriated or diluted by a third party, such Grantor shall (i) take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual




-19-

--------------------------------------------------------------------------------




Property and (ii) if such Intellectual Property is of material economic value,
promptly notify the Administrative Agent after it learns thereof and, to the
extent, in such Grantor’s reasonable judgment, such Grantor determines it
appropriate under the circumstances, sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution.




5.8       Equipment.  




(a)        Such Grantor shall maintain all of its Inventory in good saleable and
usable condition.




(b)        Such Grantor will cause the Equipment of such Grantor (other than
Equipment having a fair market value of less than $25,000) to be maintained and
preserved in good working order and condition, ordinary wear and tear excepted,
and will forthwith, or in the case of any loss or damage to any of such
Equipment as soon as practicable after the occurrence thereof, make or cause to
be made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end.




(c)        Except in connection with a disposition permitted under the Loan
Agreement, such Grantor shall not deliver any document evidencing any Equipment
(other than Equipment constituting Excluded Property) to any Person other than
the issuer of such document to claim the goods evidenced thereby or the
Administrative Agent.




(d)        If any Equipment (other than Equipment constituting Excluded
Property) or Inventory (other than Inventory constituting Excluded Property)
having a value in excess of $250,000, either individually or in the aggregate
for all such Equipment and Inventory, is in the possession or control of a third
party, including, without limitation, any warehouseman, bailee or agent, such
Grantor shall immediately notify the Administrative Agent thereof and shall join
with the Administrative Agent in promptly notifying the third party of the
Administrative Agent's security  interest and using commercially reasonable
efforts acting in good faith to obtain a written acknowledgment from the third
party that it is holding the Equipment or Inventory for the benefit, and subject
to the security interest, of the Administrative Agent.  Such acknowledgment must
be reasonably satisfactory in form and substance to the Administrative Agent.




(e)        With respect to any item of Equipment (other than Equipment
constituting Excluded Property) that is covered by a certificate of title or
ownership under a statute of any jurisdiction under the law of which indication
of a security interest on such certificate is required as a condition of
perfection thereof, such Grantor shall promptly (i) provide to the
Administrative Agent information with respect to any such Equipment having a
value in excess of $50,000 individually or $250,000 in the aggregate, (ii) upon
the request of the Administrative Agent, execute and file with the registrar of
motor vehicles or other appropriate authority in such jurisdiction an
application or other document requesting the notation or other indication of the
security interest created hereunder on each such certificate of title, and (iii)
deliver to the Administrative Agent copies of all such applications or other
documents so filed and copies of all such certificates of title issued
indicating the security interests created hereunder in the items of Equipment
covered thereby.




-20-

--------------------------------------------------------------------------------




5.9        Commercial Tort Claims.  If any Grantor shall at any time acquire any
Commercial Tort Claim in excess of $500,000, such Grantor shall promptly notify
the Administrative Agent thereof in writing, therein providing a reasonable
description and summary thereof, and upon delivery thereof to the Administrative
Agent, such Grantor shall be deemed to thereby grant to the Administrative Agent
(and such Grantor hereby grants to the Administrative Agent) a security interest
in such Commercial Tort Claim and all proceeds thereof.




Section 6           Remedial Provisions.




6.1        Certain Matters Relating to Receivables.




(a)        At any time and from time to time, the Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information the Administrative Agent may
reasonably require in connection with such test verifications.  At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, agings and test verifications of, and
trial balances for, the Receivables.




(b)        The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate such authority in accordance with Section 6.17 of the Loan Agreement
or at any time after the occurrence and during the continuance of an Event of
Default.  If required in accordance with Section 6.17 of the Loan Agreement or
at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two (2) Business Day) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collections Account or other collateral
account maintained under the sole dominion and control of the Administrative
Agent, and if an Event of Default has occurred and is continuing, for
application to the Secured Obligations in accordance with Section 6.5, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent, segregated from other funds of such Grantor.  




(c)        At the Administrative Agent’s reasonable request, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables, including all original orders, invoices and shipping receipts.




(d)        Each Grantor hereby irrevocably authorizes and empowers the
Administrative Agent, in the Administrative Agent’s sole discretion, at any time
after the occurrence and during the continuance of an Event of Default, to
assert, either directly or on behalf of such Grantor, any claim such Grantor may
from time to time have against any Person under or with respect to the Assigned
Agreements and to receive and collect any and all damages and other monies
resulting therefrom and to apply the same to the Secured Obligations in
accordance with Section 6.5.  Each Grantor hereby irrevocably makes, constitutes
and appoints the Administrative Agent as its true and lawful attorney in fact
for the purpose of enabling the Administrative Agent to assert




-21-

--------------------------------------------------------------------------------




and collect such claims and to apply such monies in the manner set forth above,
which appointment, being coupled with an interest, is irrevocable.




6.2        Communications with Obligors; Grantors Remain Liable.




(a)        The Administrative Agent in its own name or in the name of others may
at any time and from time to time communicate with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.




(b)        Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default or in accordance
with Section 6.17 of the Loan Agreement, each Grantor shall notify obligors on
the Receivables that the Receivables have been assigned to the Administrative
Agent for the ratable benefit of Lenders and that payments in respect thereof
shall be made directly to a Collections Account or other collateral account
maintained under the sole dominion and control of the Administrative Agent.




(c)        Anything herein to the contrary notwithstanding, each Grantor shall
remain liable to the obligor of each Receivable to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.




(d)        For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.




6.3        Investment Property.




(a)        Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Loan Agreement, and
to exercise all voting and other rights with respect to the Investment Property;
provided, that no vote shall be cast or other right exercised or action taken
which could impair




-22-

--------------------------------------------------------------------------------




the Collateral or which would result in any violation of any provision of the
Loan Agreement, this Agreement or any other Loan Document.




(b)        If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Secured Obligations in accordance with Section 6.5, and (ii) any or all
of the Investment Property shall be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting and other rights pertaining to such Investment Property
at any meeting of holders of the Stock of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other structure of any Issuer, or upon the exercise
by any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Investment Property, and in connection therewith, the right
to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.




(c)        Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) subject to such Grantor’s
rights under Section 6.3(a), pay any dividends, distributions or other payments
with respect to the Investment Property directly to the Administrative Agent.




6.4        Proceeds to be Turned Over To the Administrative Agent.  In addition
to the rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds of Collateral received by any
Grantor consisting of cash, checks and other cash equivalent items shall be held
by such Grantor in trust for the Administrative Agent, segregated from other
funds of such Grantor, and shall, at the written request of the Administrative
Agent, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required).  All Proceeds
received by the Administrative Agent hereunder shall be applied to the Secured
Obligations as provided in Section 6.5.




6.5        Application of Proceeds.  At such intervals as may be agreed upon by
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds held in any
Collections Account or any collateral account established




-23-

--------------------------------------------------------------------------------




pursuant hereto or otherwise received by the Administrative Agent to the payment
of the Secured Obligations in accordance with the terms of the Loan Agreement.




6.6        Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law or in equity.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker's board or office of the
Administrative Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery with assumption of any credit risk.
 The Administrative Agent may disclaim any warranties that might arise in
connection with any such lease, assignment, grant of option or other disposition
of Collateral and has no obligation to provide any warranties at such time.  The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  Such sales may be adjourned and continued from time
to time with or without notice.  The Administrative Agent shall have the right
to conduct such sales on any Grantor's premises or elsewhere and shall have the
right to use any Grantor's premises without charge for such time or times as the
Administrative Agent deems necessary or advisable.  Each Grantor further agrees,
at the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Grantor's premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment of the
Secured Obligations in accordance with Section 6.5.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.




6.7        Registration Rights.




(a)        If the Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Equity pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Equity, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer




-24-

--------------------------------------------------------------------------------




thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Equity, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Equity, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.  Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.




(b)        Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Equity for the period of time necessary to permit the Issuer thereof to
register such securities or other interests for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.




(c)        Each Grantor agrees to use commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity pursuant to this Section 6.7
valid and binding and in compliance with applicable law.  Each Grantor further
agrees that a breach of any of the covenants contained in this Section 6.7 will
cause irreparable injury to the Administrative Agent and the Secured Parties,
that the Administrative Agent and the Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing under the Loan
Agreement.




6.8       Waiver; Deficiency.  To the fullest extent permitted by applicable
law, each Grantor waives and agrees not to assert any rights or privileges which
it may acquire under Section 9–626 of the UCC.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient for the Secured Obligations to be Paid in Full.




Section 7          Administrative Agent.




-25-

--------------------------------------------------------------------------------




7.1        Agent's Appointment as Attorney-in-Fact, etc.




(a)        Until the Secured Obligations have been Paid in Full, each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes of this Agreement, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of and at the expense of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:




(i)        in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Assigned
Agreement or with respect to any other Collateral;




(ii)       in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;




(iii)      file any claim or take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by the Administrative Agent for
the purpose of collecting any and all such moneys due under any Receivable or
Assigned Agreement or with respect to any other Collateral whenever payable;




(iv)       discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;




(v)        execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and




(vi)       (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
in accordance with Section 6.17 of the Loan Agreement (or in the case an Event
of Default shall have occurred and be continuing, as the Administrative Agent
shall direct); (2) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (3) sign and indorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of




-26-

--------------------------------------------------------------------------------




any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; (8) vote any right or interest
with respect to any Investment Property; (9) exercise any and all rights,
powers, privileges and remedies of such Grantor under or with respect to the
Assigned Agreements or any other Collateral (including all rights of
performance, termination, and enforcement); (10) order good standing
certificates and conduct lien searches in respect of such jurisdictions or
offices as the Administrative Agent may deem appropriate; and (11) generally
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.




The Administrative Agent agrees that, except for the powers granted under
Sections 7.1(a)(i)-(ii) and Sections 7.1(a)(vi)(1-3) and (10), it will not
exercise any rights under the power of attorney provided for in this Section
7.1(a) unless an Event of Default shall have occurred and be continuing.




(b)        If any Grantor fails to perform or comply with any of its agreements
contained herein or in any other Loan Document, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.




(c)        Each Grantor hereby ratifies all that such attorneys shall lawfully
do or cause to be done by virtue hereof.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.




7.2        Duty of the Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with such Collateral in the same
manner as the Administrative Agent deals with similar property for its own
account.  Neither the Administrative Agent, any Secured Party nor any of their
respective officers, directors, employees, advisors, attorneys or agents shall
be liable for any failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers.
 The Administrative Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither




-27-

--------------------------------------------------------------------------------




they nor any of their officers, directors, employees, advisors, attorneys or
agents shall be responsible to any Grantor for any act or failure to act
hereunder.




7.3        Photocopy of this Agreement.  A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.




7.4        Authority of the Administrative Agent.  Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and Lenders, be governed by the Loan Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.




Section 8           Miscellaneous.




8.1        Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 16.1 of the Loan Agreement.




8.2        Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 12.1 of the Loan Agreement and each such notice, request
or demand to or upon any Grantor shall be addressed to such Grantor in care of
Borrower at Borrower’s notice address set forth in Section 12.1 of the Loan
Agreement.




8.3        Security Interest Absolute.  All rights of the Administrative Agent
hereunder, each grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Loan
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Loan Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement (other than the Secured Obligations being Paid in Full).




8.4        Survival of Agreement.  All covenants, agreements, representations
and warranties made by any Grantor and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the




-28-

--------------------------------------------------------------------------------




making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Secured Party may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any Loan is made
under the Loan Agreement, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under any Loan Document is outstanding and unpaid and so long as
the Aggregate Commitment has not expired or terminated.




8.5        No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion.
 The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.




8.6        EXPENSES AND INDEMNIFICATION.  




(a)        EACH GRANTOR SHALL UPON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE
AMOUNT OF ANY AND ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING THE
REASONABLE FEES AND EXPENSES OF COUNSEL AND OF ANY EXPERTS, ADVISORS, AND
AGENTS, THAT THE ADMINISTRATIVE AGENT MAY INCUR IN CONNECTION WITH (I) THE
ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY, INSPECTION, AUDITING,
PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION FROM, OR OTHER
REALIZATION UPON, ANY OF THE COLLATERAL, (III) THE EXERCISE OR ENFORCEMENT OF
ANY OF THE RIGHTS OR REMEDIES OF THE ADMINISTRATIVE AGENT OR THE OTHER SECURED
PARTIES HEREUNDER OR (IV) THE FAILURE BY ANY GRANTOR TO PERFORM OR OBSERVE ANY
OF THE PROVISIONS OF THIS AGREEMENT.




(b)        EACH GRANTOR SHALL UPON DEMAND PAY TO THE SECURED PARTIES ANY AND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING THE REASONABLE FEES AND
EXPENSES OF COUNSEL AND OF ANY EXPERTS, ADVISORS OR AGENTS, THAT THE SECURED
PARTIES MAY INCUR IN CONNECTION WITH THE COLLECTION OR ENFORCEMENT OF THE
OBLIGATIONS OR THE EXERCISE OR ENFORCEMENT OF ANY OTHER RIGHTS OR REMEDIES UNDER
THIS AGREEMENT.




(c)        EACH GRANTOR AGREES TO PAY, AND SUBJECT TO SECTION 4.2 OF THE LOAN
AGREEMENT, TO HOLD EACH OF THE SECURED PARTIES HARMLESS FROM, ANY AND ALL
LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY




-29-

--------------------------------------------------------------------------------




DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER TAXES (EXCEPT
EXCLUDED TAXES) ACTUALLY PAID OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF
THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.




(d)        WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER
LOAN DOCUMENTS, EACH GRANTOR AGREES TO INDEMNIFY, DEFEND AND SAVE AND HOLD
HARMLESS EACH SECURED PARTY AND EACH OF ITS RELATED PARTIES (EACH, AN
“INDEMNITEE”) FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES, PENALTIES, JUDGMENTS, DISBURSEMENTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL)
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE, ARISING
OUT OF OR IN CONNECTION WITH OR RESULTING FROM THE NEGOTIATION, EXECUTION,
DELIVERY, PERFORMANCE, ADMINISTRATION OR ENFORCEMENT OF THIS AGREEMENT, EXCEPT
TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, PENALTY, JUDGMENT,
DISBURSEMENT, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM (1) SUCH INDEMNITEE'S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR (2) SUCH INDEMNITEE’S BREACH OF ITS
OBLIGATIONS HEREUNDER IN BAD FAITH.




(e)        THE AGREEMENTS IN THIS SECTION 8.6 SHALL SURVIVE REPAYMENT OF THE
SECURED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS.




8.7        Successors and Assigns.  This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties and their successors
and permitted assigns; provided that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and the Lenders.




8.8        Set-Off.  Each Grantor hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Loan Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not such Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured.  Each
Secured Party shall notify such Grantor promptly of any such set-off and the
application made by such Secured Party of the proceeds thereof, provided that
the failure to give




-30-

--------------------------------------------------------------------------------




such notice shall not affect the validity of such set-off and application.  The
rights of the Secured Parties under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Secured Party may have.




8.9       Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
other electronic means shall be effective as delivery of an original executed
counter part of this Agreement.




8.10     Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




8.11     Headings.  The Article and Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.




8.12     Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.




8.13     Submission To Jurisdiction.  Each Grantor hereby irrevocably and
unconditionally:




(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of any United States
Federal or New York State Court sitting in New York, New York;




(b)        consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;




(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and




(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.




8.14     Acknowledgements.  Each Grantor hereby acknowledges and agrees that:




-31-

--------------------------------------------------------------------------------




(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party,
and this Agreement shall be construed as if jointly drafted by the parties
hereto;




(b)        no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and




(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.




8.15     Additional Grantors.  Each Person that is required to become a party to
this Agreement pursuant to Section 6.13(b) of the Loan Agreement shall become a
Grantor and Guarantor for all purposes of this Agreement upon execution and
delivery by such Loan Party of a joinder agreement in the form of Annex I hereto
(or such other form reasonably satisfactory to the Administrative Agent).  The
supplemental schedules attached to each joinder agreement shall be incorporated
into and become a part of and supplement, respectively, the Schedules hereto,
and the Administrative Agent may attach such supplemental schedules to the
Schedules hereto; and each reference to such Schedules shall mean and be a
reference to such Schedules as supplemented pursuant to each joinder agreement.




8.16     Releases.




(a)        At such time as the Loans and the other Secured Obligations shall
have been Paid in Full, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.




(b)        If any of the Collateral shall be disposed of by any Grantor in a
transaction expressly permitted by the Loan Agreement, then the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.  At
the request and sole expense of Borrower, any Subsidiary of Borrower shall be
released from its obligations hereunder in the event that all the Stock of such
Subsidiary shall be disposed of in a transaction expressly permitted by the Loan
Agreement.




(c)        Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Administrative Agent subject to such Grantor's rights
under Section 9–509(d)(2) of the UCC.




-32-

--------------------------------------------------------------------------------




8.17     Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
or any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
any Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.




8.18     WAIVER OF JURY TRIAL.  EACH GRANTOR WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY SECURED PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH SECURED PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
SECURED PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




8.19     WAIVER OF CONSEQUENTIAL DAMAGES; ETC.  TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LEGAL REQUIREMENTS, EACH GRANTOR AGREES THAT IT WILL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, ANY LOANS OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH ANY TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.




8.20     INTEGRATION.  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT OF
THE GRANTORS AND THE SECURED PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY RELATIVE TO THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR




-33-

--------------------------------------------------------------------------------




REFERRED TO HEREIN.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.




[Signature Pages Follow]







-34-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.







MILLER ENERGY RESOURCES, INC.







By: /s/ Scott M. Boruff
Name: Scott M. Boruff

Title:   Chief Executive Officer







MILLER DRILLING, TN LLC




By:      MILLER ENERGY RESOURCES, INC.

Its Sole Member







By: /s/ Scott M. Boruff

Name: Scott M. Boruff

Title:   Chief Executive Officer







MILLER ENERGY SERVICES, LLC




By:      MILLER ENERGY RESOURCES, INC.

Its Sole Manager







By: /s/ Scott M. Boruff

Name: Scott M. Boruff

Title:   Chief Executive Officer







MILLER ENERGY GP, LLC




By:      MILLER ENERGY RESOURCES, INC.

Its Sole Manager







By: /s/ Scott M. Boruff

Name: Scott M. Boruff

Title:   Chief Executive Officer







Signature Page – Guarantee and Collateral Agreement

--------------------------------------------------------------------------------




MILLER RIG & EQUIPMENT, LLC




By:      MILLER ENERGY RESOURCES, INC.

Its Sole Manager







By: /s/ Scott M. Boruff

Name: Scott M. Boruff

Title:   Chief Executive Officer







COOK INLET ENERGY, LLC







By: /s/ David M. Hall

Name: David M. Hall

Title:   Manager and Chief Executive Officer







EAST TENNESSEE CONSULTANTS, INC.







By: /s/ Douglas G. Melton

Name: Douglas G. Melton

Title:   Vice President and Secretary







EAST TENNESSEE CONSULTANTS II, L.L.C.







By: /s/ Douglas G. Melton

Name: Douglas G. Melton

Title:   Manager and Secretary







Signature Page – Guarantee and Collateral Agreement

--------------------------------------------------------------------------------




GUGGENHEIM CORPORATE FUNDING, LLC, as Administrative Agent







By: /s/ William Hagner

Name: William Hagner

Title:   Senior Managing Director







Signature Page – Guarantee and Collateral Agreement

--------------------------------------------------------------------------------




SCHEDULE 1




INVESTMENT PROPERTY




A.        PLEDGED EQUITY




Grantor

Issuer

Certificate No.

Type of Stock

Ownership Interest / Number of Shares

Miller Energy Resources, Inc.

Cook Inlet Energy, LLC

n/a

Membership interest in LLC

100%

Miller Energy Resources, Inc.

East Tennessee Consultants, Inc.

004

Common Stock

1000 shares

100%

Miller Energy Resources, Inc.

East Tennessee Consultants II, L.L.C.

n/a

Membership interest in LLC

100%

Miller Energy Resources, Inc.

Miller Drilling, TN LLC

n/a

Membership interest in LLC

100%

Miller Energy Resources, Inc.

Miller Energy Services, LLC

n/a

Membership interest in LLC

100%

Miller Energy Resources, Inc.

Miller Energy GP, LLC

n/a

Membership interest in LLC

100%

Miller Energy Resources, Inc.

Miller Rig & Equipment, LLC

n/a

Membership interest in LLC

100%




B.        PLEDGED NOTES




NONE




C.        OTHER INVESTMENT PROPERTY




NONE




Schedule 1

--------------------------------------------------------------------------------




SCHEDULE 2




FILINGS AND OTHER ACTIONS TO PERFECT AGENT’S LIEN




GRANTOR

FILING OFFICE FOR UCC FINANCING STATEMENT(S)

Miller Energy Resources, Inc.

State of Tennessee Secretary of State

Cook Inlet Energy, LLC

Central UCC Office, Department of Natural Resources

East Tennessee Consultants, Inc.

State of Tennessee Secretary of State

East Tennessee Consultants II, L.L.C.

State of Tennessee Secretary of State

Miller Drilling, TN LLC

State of Tennessee Secretary of State

Miller Energy Services, LLC

State of Delaware Secretary of State

Miller Rig & Equipment, LLC

State of Delaware Secretary of State

Miller Energy GP, LLC

State of Delaware Secretary of State







Schedule 2

--------------------------------------------------------------------------------




SCHEDULE 3




GRANTOR INFORMATION




A.      Exact legal name, state of organization, type of organization, location
of chief executive office or sole place of business, federal employer
identification number and organizational identification number of each Grantor




Full Legal Name:

Miller Energy Resources, Inc.

Type of Organization:

Corporation

State of Organization:

Tennessee

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

3651 Baker Highway

Huntsville, TN  37756







Full Legal Name:

Cook Inlet Energy, LLC

Type of Organization:

Limited Liability Company

State of Organization:

Alaska

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

601 W. 5th Avenue

Suite 310

Anchorage, AK  99501







Schedule 3

--------------------------------------------------------------------------------




Full Legal Name:

East Tennessee Consultants, Inc.

Type of Organization:

Corporation

State of Organization:

Tennessee

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

9534 Morgan County Highway

Sunbright, TN 37872




Full Legal Name:

East Tennessee Consultants II, L.L.C.

Type of Organization:

Limited Liability Company

State of Organization:

Tennessee

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

9534 Morgan County Highway

Sunbright, TN 37872







Full Legal Name:

Miller Rig & Equipment, LLC

Type of Organization:

Limited Liability Company

State of Organization:

Delaware

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

3651 Baker Highway

Huntsville, TN  37756







Full Legal Name:

Miller Drilling, TN LLC

Type of Organization:

Limited Liability Company

State of Organization:

Tennessee

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

3651 Baker Highway

Huntsville, TN  37756







Schedule 3

--------------------------------------------------------------------------------




Full Legal Name:

Miller Energy GP, LLC

Type of Organization:

Limited Liability Company

State of Organization:

Delaware

Federal Tax Identification Number:

[omitted]

Organization Identification Number:

[omitted]

Chief Executive Office/Sole Place of Business:

3651 Baker Highway

Huntsville, TN  37756










Full Legal Name:

Miller Energy Services, LLC

Type of Organization:

Limited Liability Company

State of Organization:

Delaware

Federal Tax Identification Number:

26-3638670

Organization Identification Number:

DE 4613258

Chief Executive Office/Sole Place of Business:

3651 Baker Highway

Huntsville, TN  37756




B.        Other names (including trade names and fictitious business names)
under which each Grantor has conducted business for the past five (5) years:




Until April 12, 2011, Miller Energy Resources, Inc. was named Miller Petroleum,
Inc.  Prior to filing for change of its legal name, Miller Petroleum used the
name Miller Energy Resources.




C.        Changes in name, jurisdiction of organization, type of organization,
organizational identification number, federal employer identification number,
chief executive office or sole place of business, or corporate or organizational
structure within the past five (5) years:




NAME OF GRANTOR

DATE OF CHANGE

DESCRIPTION OF CHANGE

Miller Energy Resources, Inc.

April 12, 2011

Name changed from Miller Petroleum, Inc. to Miller Energy Resources, Inc.

Cook Inlet Energy, LLC

May 1, 2010

Moved headquarters to current location from 4141 B Street Suite 302, Anchorage,
AK 99503

Cook Inlet Energy, LLC

December 10, 2009

Miller Energy Resources, Inc. purchased 100% of the membership interests of Cook
Inlet Energy, LLC




Schedule 3

--------------------------------------------------------------------------------




East Tennessee Consultants, Inc.

June 18, 2009

Miller Energy Resources, Inc. purchased 100% of the issued and outstanding
shares of East Tennessee Consultants, Inc.

East Tennessee Consultants II, L.L.C.

June 18, 2009

Miller Energy Resources, Inc. purchased 100% of the membership interests of East
Tennessee Consultants II, L.L.C.




D.       Security agreements entered into by another Person pursuant to which
any Grantor is bound as a debtor within the past five (5) years:  




None.




Schedule 3

--------------------------------------------------------------------------------




SCHEDULE 4




A.        COLLATERAL LOCATIONS




GRANTOR

COLLATERAL

COLLATERAL LOCATION




OR PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE)

OWNER/LESSOR

(IF LEASED)

Miller Energy Resources, Inc.




Miller Drilling, TN LLC




Miller Energy Services, LLC




Miller Rig & Equipment, LLC




Miller Energy GP, LLC

Equipment

Documents

Inventory

3651 Baker Highway

Huntsville, TN 37756

Owned

Miller Energy Resources, Inc.

Equipment

Instruments

Documents

9051 Executive Park Drive

Suite 103

Knoxville, TN  37923

Lessor: Lyle Cooper

Miller Energy Resources, Inc.

Equipment

670 Chicken Brussel Road

Robbins, TN 37852

Owned

Cook Inlet Energy, LLC

Equipment

601 W. 5th Avenue

Suite 310

Anchorage, AK  99501

Lessor: Peach Investments LLC

Cook Inlet Energy, LLC

Equipment

Inventory

Redoubt Shoal Properties

(underlying Kustatan facility and other Alaska assets)

Owned

East Tennessee Consultants, Inc.




East Tennessee Consultants II, L.L.C.

Equipment

9534 Morgan County Highway

Sunbright, TN 37872

Owned




Schedule 4

--------------------------------------------------------------------------------




B.         COLLATERAL IN POSSESSION OF LESSOR,

BAILEE, CONSIGNEE OR WAREHOUSEMAN




NONE.




Schedule 4

--------------------------------------------------------------------------------




SCHEDULE 5




Vehicles Subject to Certificate of Title




Loan Party

Type of Vehicle

Make and Model

Serial No.

State of Registration and Registration Number

State of Issuance of Certificate of Title

East Tennessee Consultants, Inc.

Pickup Truck

Truck #611

7GCGK24KOSE275969

H/181158

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

1999 Chev 3/4 ton P/U #615

1GCGK24U5XE243222

H/102792

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

1982 GMC P/U #692

1GTEK24L4CF71146

H181154

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

1982 GMC P/U #603

2GTEK34L3C1531590

H181153

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

2003 Chevy Silverado-Unit #620

1GCHK24U03E367669

H136128

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

2003 Chevy P/U-Unit #621

2GCEK19T731302543

H186733

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

2006 Chev Silverado PU #623

1GCHK29U76E13686

1H13144

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

2006 Chev Silverado PU #622

1GCHK29U56E151846

1H13143

Tennessee

East Tennessee Consultants, Inc.

Towed Trailer

25' gooseneck trailer #624

1H9FG25206M4139485

T922056

Tennessee




Schedule 5

--------------------------------------------------------------------------------




East Tennessee Consultants, Inc.

Lesabre

2002 Buick #636

1G4HP54K72U294446

590-RNM

Tennessee

East Tennessee Consultants, Inc.

Water

Truck

1991 Mack water truck #637

2M2P264Y1MC009621

H902393

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

2008 Dodge Ram-150

Vanilla

#638

1D7HU18N58S584933

8H19734

Tennessee

East Tennessee Consultants, Inc.

Pickup Truck

2008 Dodge-Ram-150

Grey

#639

1D7HU18228J231223

8H19540

Tennessee

East Tennessee Consultants II, LLC

Winch Truck

2000 Ford Winch truck #692

1FDXF80C8SVA18334

H611778

Tennessee

East Tennessee Consultants II, LLC

Rig

1981 Ford W/S Meal Rig #693

1FDNR70U3BVJ37150

WDO229

Tennessee

Miller Energy Resources, Inc.

Truck

1978 Mack Winch Truck

VIN# R686S18662

56165789

Tennessee

Miller Energy Resources, Inc.

SUV

1994 Toyota Land Cruiser

JT3DJ81W0R0078084

52541204

Tennessee

Miller Energy Resources, Inc.

Pickup Truck

1999 Dodge Pickup

1B7HC16X3X5310565

63769212

Tennessee

Miller Energy Resources, Inc.

SUV

2001 Chevrolet Suburban

3GNFK16T41G270655

63838415

Tennessee

Miller Energy Resources, Inc.

Pickup Truck

2002 Chevy Pickup 4X4

1GCHK24U12E144863

63831347

Tennessee




Schedule 5

--------------------------------------------------------------------------------




Miller Energy Resources, Inc.

Pickup Truck

2000 Chevy Silverado Pickup

1GCGK2447Y2321669

74484409

Tennessee

Miller Energy Resources, Inc.

SUV

2003 Honda CR-V Sport Utility

SHSRD78863U124447

96274613

Tennessee

Miller Energy Resources, Inc.

SUV

2008 Cadillac Escalade

1GYFK66868R206381

86285815

Tennessee

Miller Energy Resources, Inc.

Truck

1987 Ford Vacuum Truck

1FDWK70U2HVA64583

75889684

Tennessee

Miller Energy Resources, Inc.

Truck

Ford 550

1FDAF567F6XEC20262

35596275

Georgia

[currently replacing certificate of title and transferring to TN]

Miller Energy Resources, Inc.

Sedan

2003 Mercedes SL500

WDBSK75F63F033772

79267126

Tennessee

Miller Energy Resources, Inc.

Truck

1993 Kodak Winch Truck

1GBL7H1M5PJ108728

6297955-01

Tennessee

Miller Energy Resources, Inc.

Bus

Bus Prevost Royal Motorcoach

2PCW33496Y1027084

80861250

Tennessee

Miller Energy Resources, Inc.

Truck

1992 International 4700

1HSSCNKN1NH409551

68911745

Tennessee

Miller Energy Resources, Inc.

Truck

1985 Int'l Truck (Kelso)

1HT2BDUR1FHA42923

87071721

Tennessee

Miller Energy Resources, Inc.

Truck

1995 GMB Topkick Dump Truck

1GDJC34K0SE506258

79267064

Tennessee




Schedule 5

--------------------------------------------------------------------------------




Miller Energy Resources, Inc.

Trailer

1989 Fruehauf 45' Flatbed Trailer

1H5P04527KM073601

79268607

Tennessee

Miller Energy Resources, Inc.

All-Terrain Vehicle

2011 Polaris ATV RZRS4 EPS

4XAXY76A7BB072926

81868047

Tennessee

Miller Energy Resources, Inc.

Truck

1991 International Truck

2HTTUGJT1MC046084

87339739

Tennessee

Miller Energy Resources, Inc.

Self-Propelled Rig

2007 Atlas Copco RD20 III

1CYDGV5887T047843

86323967

Tennessee

Miller Energy Resources, Inc.

Trailer

1988 Font Trailer

13N452C9J1542900

76655659

Tennessee

Miller Energy Resources, Inc.

Truck

1995 Ford Smeal 12R

1FTYS95W5SVA58433

79266692

Tennessee

Cook Inlet Energy LLC

Pickup Truck

1993 Ford F350

2FTJW36H8PLB01629

AK778828 [Transfer from Forcenergy to CIE pending]

Alaska

Cook Inlet Energy LLC

ATV

1999 Honda Fourtrax

478TE2243X4004503

Certificate of Origin: 016871159

Alaska

Cook Inlet Energy LLC

Snowmobile

1999 SkiDoo Scandic

1430-00047

Certificate of Origin: B-0665014

Alaska

Cook Inlet Energy LLC

Crew Cab Flatbed Truck

2000 Ford F550

1FDAW57F31EB36746

AK894764 [Transfer from Forcenergy to CIE pending]

Alaska

Cook Inlet Energy LLC

Extended Cab Pickup

1997 Ford F250

1FTHX26F6VEC56000

AK1240999 [Transfer from Forcenergy to CIE pending]

Alaska

Cook Inlet Energy LLC

ATV

2001 Honda Rubicon

478TE260314029254

Certificate of Origin 020365247

Alaska




Schedule 5

--------------------------------------------------------------------------------




Cook Inlet Energy LLC

16’ Spill Response Boat

Honda Jet Lowe Boat

OMCL0928J001

AK 1067360

Alaska

Cook Inlet Energy LLC (Scout Lake Contractors)

Fuel Truck

1988 Int’l S1954

1HTLDZ5N7JH584462

AK993246

Alaska

Cook Inlet Energy LLC

Vac Truck

1974 Int’l (White)

25947DGA18253

AK 670271

Alaska

Cook Inlet Energy LLC

Vac Truck

2002 Freightliner

1FVHBXAK62HJ35014

AK2677139

Alaska

Cook Inlet Energy LLC

#2 Crew Cab Pickup

2002 Ford F350

1FTSW31F72EB31928

AK1173639

Alaska

Cook Inlet Energy LLC

#3 Crew Cab Pickup

2002 Ford F350

3FTSW31FX2MA14709

AK1173641

Alaska

Cook Inlet Energy LLC

#4 Crew Cab Pickup

2002 Ford F350

1FTSW31F02EB30720

AK1173638

Alaska

Cook Inlet Energy LLC

#5 Crew Cab Pickup

2002 Ford F350

1FTSW31F32EA97115

AK1173640

Alaska

Cook Inlet Energy, LLC

SUV

2011 Kia Sorento

5XYKTCA16BG127874

AK3596245

Alaska

Miller Energy Resources, Inc.

Truck

1986 Mack; Model R60, Body Type DS

1M2N179Y2GA004491

TITLE NO. 798172811

Tennessee

Miller Energy Resources, Inc.

Pickup Truck

2011 Landrover

SALMF1E42BA348454

82800074

Tennessee

Miller Petroleum Inc.

Pickup Truck

2010 Ford F1S

1FTFW1EV3AFB86148

 80875305

Tennessee

Miller Energy Resources, Inc.

Crane

1985 Smeal CC

1CYDCG28XFT031802

75889628

Tennessee




Schedule 5

--------------------------------------------------------------------------------




Vehicles Subject to Optional Title with no Certificate of Title Currently
Present


Each of the following vehicles is believed to be subject to an Alaska titling
statute that permits but does not require titling of certain construction
equipment.  No certificate of title is in the possession of any Borrower.  It is
not known whether certificates of title have ever been issued for these
vehicles.




Loan Party

Type of Vehicle

Make and Model

Serial No.

State of Registration and Registration Number

State of Issuance of Certificate of Title

Cook Inlet Energy LLC

Bucket Loader

Caterpillar 966C

76J2806

N/A

N/A

Cook Inlet Energy LLC

Equipment Trailer

15 Ton

None

N/A

N/A

Cook Inlet Energy LLC

Generator

Caterpillar XQ350

E46-JVN89

N/A

N/A







Vehicles with no Title Currently Present




The certificates of title regarding the following vehicles cannot be located.
 It is not known at this time whether they are lost, misplaced, or were never
issued.




Loan Party

Type of Vehicle

Make and Model

Serial No.

State of Registration and Registration Number

State of Issuance of Certificate of Title

East Tennessee Consultants, Inc.

Bulldozer

John Deere 450E Dozer #619

TO450EC741418

N/A

N/A - Certificate of title lost or not currently available

East Tennessee Consultants II, LLC

Grader

1957 Motor Grader #696

70D3602

N/A

N/A - Certificate of title lost or not currently available

East Tennessee Consultants II, LLC

Winch Truck

Winch truck #691

Unknown

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Trailer

Vulcan Trailers

Unknown

N/A

N/A - Certificate of title lost or not currently available




Schedule 5

--------------------------------------------------------------------------------




Miller Energy Resources, Inc.

Trailer

1979 Axtec 30' Trailer

Unknown

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Trailer

35 Ton Oil Field Lowboy Flatbed Trailer

Unknown

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Truck

1986 Mack R686ST

Unknown

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Trailer

Freehauf Lowboy Trailer

FW114584

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Trailer

1981 Dickerson Oilfield Float

1D950TLD8BS002122

N/A

N/A - Certificate of title lost or not currently available

Cook Inlet Energy LLC

Spill Trailer with Spill Equipment in it

Spill Response Van

53126

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Trailer

Flatbed Trailer T-79

120151L

N/A

N/A - Certificate of title lost or not currently available

Cook Inlet Energy LLC

Vac Truck

Int’l 4070B

103322228

N/A

N/A - Certificate of title lost or not currently available

Cook Inlet Energy LLC

Mack Truck

End Dump

DML821SX001023

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Trailer

2011 Shorelander ATV Trailer

1MDFHAM10BA461727

N/A

N/A - Certificate of title lost or not currently available

Miller Energy Resources, Inc.

Pickup Truck

2010 Ford F150

1FTFW1EV3AB86148

N/A

N/A - Certificate of title lost or not currently available




Schedule 5

--------------------------------------------------------------------------------




Aircraft




Loan Party

Type of Aircraft

Manufacturer Make and Model

Serial No.

N Number

Make and Model of Engines

Serial No. of Engines

Miller Energy Resources, Inc.

Jet

Hawker Siddeley BH 125-400A

NA-756

N624PD

Honeywell TFE731-3C (two)

80254, 80250




Schedule 5

--------------------------------------------------------------------------------




SCHEDULE 6




MATERIAL INTELLECTUAL PROPERTY




PATENTS AND PATENT LICENSES




NONE




TRADEMARKS AND TRADEMARK LICENSES




NONE




COPYRIGHTS




NONE




Schedule 6

--------------------------------------------------------------------------------




SCHEDULE 7




SECURITIES ACCOUNTS, COMMODITY ACCOUNTS AND DEPOSIT ACCOUNTS




SECURITIES ACCOUNTS




NONE




DEPOSIT ACCOUNTS




[omitted]




COMMODITY ACCOUNTS




NONE.




Schedule 7

--------------------------------------------------------------------------------




SCHEDULE 8




COMMERCIAL TORT CLAIMS




NONE.




Schedule 8

--------------------------------------------------------------------------------




SCHEDULE 9




LETTERS OF CREDIT




NONE




Schedule 9

--------------------------------------------------------------------------------




SCHEDULE 10




DRILLING RIGS




Loan Party

Type of Rig

Manufacturer Make and Model

Engine Capacity

Miller Energy Resources, Inc.

Drilling rig (up to 6000 ft)

Atlas Copco RD20 rig (Rig #34 – currently located in Alaska)

 760 Horsepower

Miller Energy Resources, Inc.

Drilling rig (up to 5500 ft)

INGERSOL Rand Model RD20 long tower derrick

 700 Horsepower

Miller Energy Resources, Inc.

Service rig (up to 6000 ft)

1974 Int’l Witchtek rig

 175 Horsepower




Workover rigs are not included on this schedule.




Schedule 10

--------------------------------------------------------------------------------




ANNEX I




FORM OF JOINDER TO GUARANTEE AND COLLATERAL AGREEMENT




This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of Guggenheim Corporate Funding, LLC, as the
Administrative Agent (the “Administrative Agent”) in connection with that
certain Guarantee and Collateral Agreement dated as of June 13, 2011 among the
Grantors party thereto and the Administrative Agent (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”).  Capitalized terms not otherwise defined
herein are being used herein as defined in the Guarantee and Collateral
Agreement.




Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.15 of the Guarantee and Collateral Agreement.




NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:




1.        Each such Person assumes all the obligations of a Grantor and a
Guarantor under the Guarantee and Collateral Agreement and agrees that such
Person is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under
the terms of the Guarantee and Collateral Agreement, as if it had been an
original signatory to the Guarantee and Collateral Agreement.  In furtherance of
the foregoing, such Person hereby (i) assigns, pledges and grants to the
Administrative Agent a security interest in all of its right, title and interest
in and to the Collateral owned thereby to secure the Secured Obligations and
(ii) guarantees the prompt and complete payment and performance by Borrower and
the other Grantors when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.




2.        Schedules 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 of the Guarantee and
Collateral Agreement are hereby amended to add the information relating to each
such Person set out on Schedules 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 respectively,
hereof.  Each such Person hereby makes to the Administrative Agent the
representations and warranties set forth in the Guarantee and Collateral
Agreement applicable to such Person and the applicable Collateral and confirms
that such representations and warranties are true and correct after giving
effect to such amendment to such Schedules.




3.        In furtherance of its obligations under Section 5.2 of the Guarantee
and Collateral Agreement, each such Person agrees to execute and deliver to the
Administrative Agent appropriately complete UCC financing statements naming such
person or entity as debtor and the Administrative Agent as secured party, and
describing its Collateral and such other documentation as the Administrative
Agent (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Guarantee and Collateral Agreement, as modified
hereby.




Annex 1

--------------------------------------------------------------------------------




4.        Each such Person’s address and fax number for notices under the
Guarantee and Collateral Agreement shall be the address and fax number of the
Borrower as set forth in Section 16.1 of the Loan Agreement.




5.        This Agreement shall be deemed to be part of, and a modification to,
the Guarantee and Collateral Agreement and shall be governed by all the terms
and provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity.  Each such person or entity
hereby waives notice of the Administrative Agent's acceptance of this Agreement.
 Each such person or entity will deliver an executed original of this Agreement
to the Administrative Agent.




Annex 1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.







[_____________________________],







By: ___________________________

Name: _________________________

Title: __________________________




Annex 1

--------------------------------------------------------------------------------